          Case 1:19-cv-03366-RCL Document 11 Filed 01/21/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                  X
JOSEPH MICHAEL ARPAIO,            :
                                  :                      Civil Action No. 1:19-cv-03366-RCL
                    Plaintiff,    :
                                  :
     v.                           :
                                  :
KEVIN ROBILLARD, HUFFINGTON POST, :
TESSA STUART, and ROLLING STONE   :
                                  :
                    Defendants.   :
                                  :
                                                  X



        CERTIFICATE REQUIRED BY LCvR 26.1 OF THE LOCAL RULES OF THE
      UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

        I, the undersigned, counsel of record for Rolling Stone LLC, incorrectly sued as “Rolling

Stone,” certify that to the best of my knowledge and belief, no parent companies, subsidiaries,

affiliates, or companies which own at least 10% of the ownership interests of Rolling Stone LLC

have any outstanding securities in the hands of the public.

        These representations are made in order that judges of this Court may determine the need

for recusal.

Dated: January 21, 2020                      Respectfully submitted,

                                             /s/ Alison Schary
                                             Alison Schary
                                             DAVIS WRIGHT TREMAINE LLP
                                             1919 Pennsylvania Avenue NW, Suite 800
                                             Washington, DC 20006
                                             Telephone:     (202) 973-4248
                                             Facsimile:     (202) 973-4499
                                             Email:         alisonschary@dwt.com

                                             Elizabeth A. McNamara (pro hac vice pending)
                                             DAVIS WRIGHT TREMAINE LLP
                                             1251 Avenue of the Americas, 21st Floor
Case 1:19-cv-03366-RCL Document 11 Filed 01/21/20 Page 2 of 3



                           New York, NY 10020
                           Telephone:  (212) 489-8230
                           Facsimile:  (212) 489-8340
                           Email:      lizmcnamara@dwt.com

                           Counsel for Defendants Rolling Stone LLC and
                           Tessa Stuart
         Case 1:19-cv-03366-RCL Document 11 Filed 01/21/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 21st day of January, 2020, I caused a true and correct copy of

the foregoing to be served via CM/ECF on all counsel of record.


                                             /s/ Alison Schary
                                             Alison Schary
